Name: Commission Decision (EU) 2019/1184 of 3 July 2019 on the proposed citizens' initiative entitled Ã¢ Grow scientific progress: crops matter!Ã¢ (notified under document C(2019) 4975)
 Type: Decision
 Subject Matter: research and intellectual property;  agricultural policy;  parliament;  agricultural activity;  environmental policy;  health;  European construction
 Date Published: 2019-07-11

 11.7.2019 EN Official Journal of the European Union L 185/50 COMMISSION DECISION (EU) 2019/1184 of 3 July 2019 on the proposed citizens' initiative entitled Grow scientific progress: crops matter! (notified under document C(2019) 4975) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Grow scientific progress: crops matter! refers to the following: Directive 2001/18/EC is outdated. We as students of Life Sciences consider it important to revise the current exemption mechanism stipulated in the Directive, with regards to new plant breeding techniques (NPBTs). (2) The objectives of the proposed citizens' initiative refer to the following: Specifically we demand for more legal clarity and further definitions. Our objective is to facilitate the authorization procedure for those products obtained through NPBTs, which carry only natural existing traits. The aim is to improve scientific progress in the European Union while protecting human and animal health and the environment. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) A legal act of the Union for the purpose of implementing the Treaties can be adopted for approximation of the provisions laid down by law, regulation or administrative action in Member States which have as their object the establishment and functioning of the internal market, on the basis of Article 114 of the Treaty on the Functioning of the European Union (TFEU). (6) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled Grow scientific progress: crops matter! should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled Grow scientific progress: crops matter! is hereby registered. Article 2 This Decision shall enter into force on 25 July 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Grow scientific progress: crops matter!, represented by Ms Lavinia SCUDIERO and Ms Martina HELMLINGER acting as contact persons. Done at Brussels, 3 July 2019. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.